NOTICE
    The text of this opinion can be corrected before the opinion is published in the
    Pacific Reporter. Readers are encouraged to bring typographical or other formal
    errors to the attention of the Clerk of the Appellate Courts:
                        303 K Street, Anchorage, Alaska 99501
                                 Fax: (907) 264-0878
                          E-mail: corrections @ akcourts.gov


          IN THE COURT OF APPEALS OF THE STATE OF ALASKA


ERIC GOMEZ,
                                                   Court of Appeals No. A-13169
                         Appellant,              Trial Court No. 3AN-15-02989 CR

                  v.
                                                            OPINION
STATE OF ALASKA,

                         Appellee.                  No. 2731 — August 12, 2022


           Appeal from the Superior Court, Third Judicial District,
           Anchorage, Jack W. Smith, Judge.

           Appearances: Michael Horowitz, Law Office of Michael
           Horowitz, Kingsley, Michigan, under contract with the Office
           of Public Advocacy, Anchorage, for the Appellant. Nancy R.
           Simel, Assistant Attorney General, Office of Criminal Appeals,
           Anchorage, and Clyde “Ed” Sniffen Jr., Acting Attorney
           General, Juneau, for the Appellee.

           Before: Allard, Chief Judge, and Wollenberg and Harbison,
           Judges.

           Judge WOLLENBERG.
              Following a jury trial, Eric Gomez was convicted of attempted first-degree
sexual assault of C.H.1 Although C.H. did not testify at trial, the trial court allowed the
State to introduce recordings of her prior statements — first, the initial portion of her 911
call, and second, the initial portion of her interview with a police officer who responded
to the scene. The primary question presented in this appeal is whether the admission of
these statements violated Gomez’s constitutional right to confrontation.
              For the reasons explained in this opinion, we conclude that the introduction
of the initial portion of C.H.’s 911 call did not violate Gomez’s right of confrontation.
However, we conclude that the introduction of C.H.’s later on-scene statements to the
police officer, describing past events from a position of remove and safety, did violate
Gomez’s right of confrontation, and that the admission of these statements was not
harmless beyond a reasonable doubt. We therefore reverse Gomez’s conviction.


       Underlying facts
              In April 2015, Eric Gomez had just moved to Anchorage and was living in
a two-bedroom apartment with his sister, her husband and children, and a man named
Salvador. On the evening of April 7, Gomez and Salvador met C.H. at a bus stop and
invited her back to their apartment to drink. C.H. agreed, and the three took a taxi
together. They purchased liquor along the way and, when they reached the apartment,
they began drinking in one of the bedrooms.
              Several hours later, at around 3:30 a.m., 911 dispatch received a call from
C.H., asking officers to come to the apartment building because “the guy downstairs is
pulling a knife out on everybody.” C.H. said that the man had “just pulled [her] pants
off, and he held a knife to [her] neck and tried to rape [her].” C.H. explained that the


   1
       AS 11.41.410 & AS 11.31.100.

                                            –2–                                         2731
incident had occurred in a different apartment, Apartment #1 and — after another person
had intervened and she was able to escape — she fled to an apartment upstairs,
Apartment #4, where the residents had let her in.
               Several Anchorage police officers responded to the 911 call. The first
officers to arrive on the scene went to Apartment #1, the reported scene of the incident.
               Officer Jean Mills arrived on the scene a short time later. After observing
multiple officers already outside Apartment #1, Mills proceeded to the upstairs apartment
to make contact with C.H.
               Upon entering the upstairs apartment, Mills observed C.H. sitting on the
floor, partially dressed and crying. Mills asked C.H., “[C]an you give me a description
of what happened?” C.H. stated that she had met Gomez and Salvador downtown, and
that they had invited her to their apartment. C.H. reported that, at some point, after they
began drinking, “Eric” held a knife to her neck and “was trying to rape me,” but Salvador
came into the bedroom, confronted Gomez, and began fighting with him. At that point,
C.H. fled to the neighbor’s apartment. Mills asked C.H. if she was injured, and C.H.
replied, “I don’t know. He held [a knife] to my neck, and I just told him to take what he
wanted because I was scared.”
               Just as Mills starting talking with C.H., she heard some commotion in the
hallway. Mills briefly stepped outside of the apartment and observed several officers
placing a man — later identified as Gomez — in handcuffs.
               Pursuant to warrants, the police searched both Gomez and his apartment.
The police found C.H.’s identification and cell phone on Gomez’s person, C.H.’s boots
in the entryway of the downstairs apartment, and other forms of C.H.’s identification in
the bedroom.
               After the interview, Mills took C.H. to a facility for a sexual assault
examination, during which a nurse observed a red bruise on C.H.’s neck.

                                           –3–                                        2731
              Following his arrest, Gomez was taken to the police station, where
Detective Leonard Torres interviewed him in Spanish — Gomez’s native language.
During this interview, Gomez acknowledged that he had met C.H. at a bus stop, stating
that “[f]rom the moment I took her home it was a bad decision.” According to Gomez,
he told C.H. upon meeting her that he wanted to have sex with her, but after arriving at
his apartment, she wanted only to drink. When Torres asked how C.H. had gotten a red
mark on her neck, Gomez replied that he did not know. Torres pressed Gomez, rejecting
his explanation that he had “just grabbed her.” When Torres asked Gomez whether he
had grabbed a knife, Gomez responded, “I don’t remember. It could be.” In response
to further questioning about the knife and whether Gomez had placed a knife against
C.H.’s neck, Gomez first replied that he did not remember because he had been drinking,
but ultimately answered, “Well, I think so. If she has a mark, well, then I guess so.”


       Prior proceedings
              A grand jury indicted Gomez on one count of attempted first-degree sexual
assault.2 Prior to trial, the State informed the court that C.H. would likely be unavailable
to testify at trial. (The record indicates that C.H. had moved out of Alaska while this
case was pending and was not cooperative with the State.) Gomez filed a motion seeking
to exclude the recordings of both C.H.’s 911 call and Officer Mills’s subsequent
interview with C.H. Gomez argued that the introduction of these statements would
violate his confrontation rights under the United States and Alaska Constitutions
because, according to Gomez, the statements were testimonial, and he had not had a prior
opportunity to cross-examine C.H.

   2
       AS 11.41.410 & AS 11.31.100. The grand jury also indicted Gomez on one count of
third-degree assault and one count of coercion, AS 11.41.220(a)(1)(A) and
AS 11.41.530(a)(1), but the State dismissed these counts prior to trial.

                                           –4–                                         2731
              At a hearing, the prosecutor stated that he intended to play only the initial
portions of the 911 call and C.H.’s interview with Mills. The prosecutor acknowledged
that, even by the time of the 911 call, the emergency had “dissipated a little bit,” and that
the later portions of both of C.H.’s statements appeared more testimonial.3 But he
maintained that the initial portions of C.H.’s conversations with the 911 dispatcher and
Officer Mills were non-testimonial: the 911 call because the dispatcher was trying to
coordinate a police response to an “ongoing, volatile situation,” and the statements to
Mills because, although Gomez was detained by that point, the police were still trying
to sort out what had happened and who was involved.
              Gomez’s attorney conceded that her argument with respect to the 911 call
was “much weaker” than her argument about C.H.’s statements to Officer Mills, and she
focused primarily on the admissibility of the latter statements. Emphasizing the nature
of Mills’s questioning and the fact that C.H. was in another apartment behind closed
doors, the attorney argued that the primary purpose of Mills’s interview with C.H. was
“investigatory.” In particular, the defense attorney argued that Mills was taking an
“initial statement” from C.H. for purposes of litigation and that C.H.’s statements to
Mills were therefore testimonial.
              Before the court ruled, the prosecutor played excerpts of the initial portions
of the 911 call and C.H.’s later statements to Officer Mills — those portions that the
prosecutor intended to play at trial.4 The court subsequently ruled that the proposed




   3
        See Michigan v. Bryant, 562 U.S. 344, 365 (2011) (recognizing that an interview can
transition from non-testimonial to testimonial).
   4
        Prior to ruling, the court also independently listened to the entire 911 call, during
which C.H. ultimately provided the first names of the individuals involved and a description
of the suspect’s clothing.

                                            –5–                                         2731
excerpts were non-testimonial and that their admission did not violate Gomez’s
confrontation rights.
              At trial, the State did not call as witnesses any of the individuals who were
present at the time of the incident — C.H., Salvador, Gomez’s sister, or her husband.
Rather, the State relied on the excerpts from C.H.’s 911 call and her interview with Mills,
as well as on the testimony of law enforcement witnesses, representatives from the crime
laboratory, and the nurse who performed the sexual assault examination. The State also
introduced the recording of Gomez’s interview with Detective Torres, during which
Gomez appeared to confess to some of C.H.’s allegations.
              In his defense, Gomez sought to cast doubt on the reliability of his
statements, with defense counsel cross-examining Torres about his interrogation
technique and the fact that Torres and Gomez spoke different variants of Spanish.
              Gomez also challenged C.H.’s credibility and her version of events. Past
and present members of Gomez’s defense team testified that, across a series of
conversations, C.H. had reported that she suffered from bipolar disorder, was not taking
her medication at the time of incident, and sometimes had difficulty distinguishing reality
from fantasy. C.H. also stated that she did not want to participate in the grand jury
proceeding — and ultimately, she did not testify before the grand jury — and that she
did not want Gomez to be prosecuted (although she maintained that he had assaulted
her).
              As part of the defense case, three Anchorage police officers testified about
their own prior encounters with C.H. One officer testified that he had previously
responded to a call for assistance from C.H. and noted that she smelled of alcohol —
indeed, she told the officer that she was “very intoxicated” at the time of the incident she
had called to report — and he found her “difficult . . . to get information from.” Another



                                           –6–                                         2731
officer testified that he had charged C.H. with making a false report after he stopped her
in a closed park and she made up a story about someone nearby attempting suicide.
               Additionally, Police Officer Alan Skaggs testified that he had responded
to a disturbance involving C.H. less than a year before the events of this case. There, a
seemingly intoxicated C.H. had repeatedly asked Skaggs not to arrest her, worrying that
she would be sent “out of state” and separated from her children if she were charged.5
When Officer Skaggs did take her into custody, C.H. asserted that she had only begun
drinking because she had been raped about an hour-and-a-half earlier. She claimed that
the assailant had asked her to drink with him before showing her a knife and forcefully
having sex with her. In response, C.H. began, but did not complete, a sexual assault
examination. When she was later interviewed by a defense investigator as an eyewitness
in an unrelated case against the alleged assailant, C.H. made no mention of the rape,
instead speaking highly of the alleged assailant.
               In closing, Gomez relied on all of this evidence to argue that C.H. was not
credible and had a motivation to lie. Defense counsel argued that C.H. had fabricated
the allegation because she was afraid of going to jail or losing her children after violating
her probation by drinking with Gomez. The attorney also highlighted C.H.’s lack of
cooperation with the prosecution, absence at trial, previous police encounters, and mental
health and memory issues. Additionally, the attorney challenged the reliability of
Gomez’s statement to Detective Torres, arguing that Torres had an overbearing interview




   5
       At trial, a probation officer testified that, at the time of C.H.’s interaction with Officer
Skaggs, C.H. was on felony probation for a California offense, prohibited from drinking
alcohol, and could be extradited for probation violations. C.H.’s case manager at the Office
of Children’s Services also testified that, at least at the time of the events in Gomez’s case,
C.H.’s case plan prohibited her from consuming alcohol.

                                              –7–                                            2731
style that created a situation in which Gomez did not fully understand what he was
agreeing to.
               The jury rejected this defense and found Gomez guilty of attempted first-
degree sexual assault. This appeal followed.


       A brief overview of relevant confrontation clause case law
               Both the Sixth Amendment to the United States Constitution and Article I,
Section 11 of the Alaska Constitution guarantee a criminal defendant the right “to be
confronted with the witnesses against him.” On appeal, Gomez argues that the trial court
erred when it allowed the State to introduce portions of C.H.’s statements from the 911
call and from her interview with Officer Mills. Gomez contends that because C.H. did
not testify at trial, and he had no prior opportunity to cross-examine her, these statements
were introduced in violation of his right to confrontation.
               In Crawford v. Washington, the United States Supreme Court held that the
confrontation clause of the Sixth Amendment bars the admission of “testimonial”
hearsay statements against a criminal defendant unless (1) the hearsay declarant is
available to be cross-examined, or (2) the government establishes that the hearsay
declarant is unavailable, and the defendant had a prior opportunity to cross-examine the
declarant.6 The Court held that statements made by a witness during prior testimony
under oath, or during a formal police interrogation, are testimonial, but the Court
otherwise refrained from providing a comprehensive definition of the term.7
               Two years later, in the companion cases of Davis v. Washington and
Hammon v. Indiana, the Supreme Court further defined the meaning of “testimonial.”


   6
       Crawford v. Washington, 541 U.S. 36, 68 (2004).
   7
       Id. at 51-52, 68.

                                           –8–                                         2731
In Davis, the statements at issue were made to a 911 operator.8 The caller told the
operator that her ex-boyfriend was “here jumpin’ on me again.” The operator asked if
Davis had any weapons, and the caller replied, “No. He’s usin’ his fists.” As the
conversation continued, the operator learned that the caller’s ex-boyfriend had “just r[un]
out the door” after hitting the caller, so the operator continued gathering information to
help identify and locate the ex-boyfriend.9
               In Hammon, the statements were made to law enforcement personnel at the
scene of a domestic violence dispute.10 When police officers arrived, they found a
woman alone on the front porch of the home. Her husband was in the kitchen. The
officers split up to speak with the two individuals separately. The officer speaking to the
woman “asked [her] what had occurred,” and she responded with a narrative of events.11
               The Supreme Court determined that the statements made during the 911 call
in Davis were not testimonial but that the statements made to the police in Hammon were
testimonial.12 The Court explained that the critical question in assessing whether a
statement is “testimonial” is determining the “primary purpose” of the statement: If the
statement is made under circumstances objectively indicating that the primary purpose
of the questioning is to enable the police to meet an ongoing emergency, the statement
is non-testimonial. If, however, the primary purpose of the hearsay statement is “to




   8
        Davis v. Washington, 547 U.S. 813, 817-18 (2006).
   9
        Id. (alteration in original).
   10
        Id. at 819-20.
   11
        Id.
   12
        Id. at 828-30.

                                           –9–                                        2731
establish or prove past events potentially relevant to later criminal prosecution,” the
statement is testimonial.13
                In Davis, the Supreme Court held that the statements made during the 911
call were part of an ongoing emergency because the caller “was speaking about events
as they were actually happening” and the “elicited statements were necessary to be able
to resolve the present emergency.”14 In Hammon, by contrast, the Supreme Court
determined that the statements made to officers at the scene were testimonial because the
officers’ purpose “was to investigate a possible crime” and the statements were a
“narrative of past events . . . delivered at some remove in time from the danger . . .
described.”15
                As we later summarized in Anderson v. State, there were at least three
important distinctions between Davis and Hammon:
                First, the victim in Davis was alone, unprotected by the
                police, and in immediate danger; in contrast, the victim in
                Hammon was in the presence of police officers and was
                protected from immediate danger. Second, the victim in
                Davis was speaking in the present tense, while the victim in
                Hammon gave the police a “narrative of past events . . .
                delivered at some remove in time from the danger she
                described.” And third, the victim in Hammon executed an




   13
      Id. at 822; see also Michigan v. Bryant, 562 U.S. 344, 368 (2011) (“Police officers in
our society function as both first responders and criminal investigators. Their dual
responsibilities may mean that they act with different motives simultaneously or in quick
succession.”).
   14
        Davis, 547 U.S. at 822, 827 (emphasis in original).
   15
        Id. at 830, 832.

                                           – 10 –                                      2731
               affidavit for the specific purpose of recording past events for
               use in an official investigation.[16]
               Later, in Michigan v. Bryant, the Supreme Court reiterated that, in
determining whether a statement is testimonial, the relevant inquiry is not the subjective
or actual purpose of the individuals involved in a particular encounter.17 The critical
question is the purpose that reasonable participants would have had, as ascertained from
the individuals’ statements and actions and the circumstances in which the encounter
occurred.18 Objective factors bearing on whether the “primary purpose” of an encounter
is to resolve an ongoing emergency or “simply to learn . . . what . . . happened in the
past” may include the nature of any underlying dispute, the type of weapon involved, if
any, the victim’s medical condition, the presence of an ongoing safety threat, the
formality of any interview or interrogation, and the contents of both the questions asked
and the answers given.19


        Why we conclude that C.H.’s statements during the 911 call were not
        testimonial
               Gomez first challenges the admission of certain statements that C.H. made
during the 911 call. He concedes the admissibility of the initial portion of the call, during
which C.H. told the 911 dispatcher that she was upstairs in Apartment #4, requested
officer assistance, and asked, “[C]an you please hurry? Because the guy downstairs is
pulling a knife out on everybody.” But he contends that the conversation that followed



   16
        Anderson v. State, 163 P.3d 1000, 1003 (Alaska App. 2007).
   17
        Michigan v. Bryant, 562 U.S. 344, 360 (2011).
   18
        Id.
   19
        Id. at 363-70.

                                           – 11 –                                       2731
was testimonial. During that portion of the conversation, the dispatcher asked, “Do you
know who it is?” and C.H. replied, “No, he . . . just pulled my pants off, and he held a
knife to my neck and tried to rape me, and his brother talked him out. . . . I don’t know
what they’re doing right now.”
              But these facts align closely with the 911 call at issue in Davis. C.H. called
911 to seek immediate law enforcement intervention, and the dispatcher’s questions were
intended to meet that need. It is true that, as Gomez argues, the portion of the 911 call
to which he objected — C.H.’s statement that he had “tried to rape” her — was phrased
in the past tense, which may suggest that a statement is testimonial.20 But tense is not
a decisive factor in determining the “primary purpose” of an encounter. And here,
immediately before making this statement, C.H. asked the dispatcher, “[C]an you please
hurry? Because the guy downstairs is pulling a knife out on everybody.” The statements
that followed provided additional context for the ongoing emergency, including that the
suspect might still be armed. (Indeed, just moments later, in a portion of the 911 call that
was not played for the jury, C.H. told the dispatcher that she could still hear arguing in
the apartment downstairs.)
              Given the statements of C.H. and the context in which the 911 call
occurred, a reasonable person would understand that the primary purpose of the
conversation was to obtain assistance in resolving an ongoing emergency, not to
establish past facts for the purpose of future prosecution. Other courts have consistently
held that statements made under similar circumstances are not testimonial.21


   20
       See Anderson, 163 P.3d at 1003 (noting that “the victim in Davis was speaking in the
present tense, while the victim in Hammon gave the police a ‘narrative of past events’”
(quoting Davis, 547 U.S. at 832)).
   21
        See, e.g., State v. Williams, 462 P.3d 832, 837 (Utah App. 2020) (holding that
                                                                         (continued...)

                                          – 12 –                                       2731
              This is not to suggest that all statements made during a 911 call are non-
testimonial. The Supreme Court has expressly acknowledged that “a conversation which
begins as an interrogation to determine the need for emergency assistance” can “evolve
into testimonial statements.”22 Indeed, in Davis itself, the Court noted that, once the 911
operator gained the information needed to address the exigency, the emergency seemed
to end and the statements made after that appeared to be testimonial.23 The prosecutor
in this case acknowledged that, at some point, the statements C.H. made during the 911
call likely became testimonial and thus he sought to admit only a short initial segment
of the call in which the 911 dispatcher was trying to assess the emergency situation in




   21
       (...continued)
statements in 911 call detailing assailant’s identity and location were primarily made to
enable police to adequately respond); Commonwealth v. Wilson, 113 N.E.3d 902, 911 (Mass.
App. 2018) (holding that admission of statements made during a 911 call that consisted of
a request for police assistance and a brief description of the incident were non-testimonial);
see also State v. Lemieux, 2019 WL 2415253, at *2 (Minn. App. June 10, 2019)
(unpublished) (holding that a 911 call made from a hospital was part of ongoing emergency
because suspect’s location was unknown and the statements focused on determining the
suspect’s current whereabouts and physical description); Rosenbusch v. State, 2018
WL 6837741, at *2 (Tex. App. Dec. 28, 2018) (unpublished) (holding that two 911 calls
were part of an ongoing emergency because the assault had just taken place, the victim was
injured, the whereabouts of the assailant were unknown, and law enforcement presence was
being requested at scene); cf. Johnson v. State, 2014 WL 5799693, at *3 (Alaska App.
Nov. 5, 2014) (unpublished) (no plain error in admission of 911 call, even though caller did
not testify at trial, because caller appeared to be describing an ongoing emergency after a
woman was assaulted by her boyfriend and fled to the caller’s nearby apartment).
   22
        Bryant, 562 U.S. at 365 (quoting Davis, 547 U.S. at 828).
   23
        Davis, 547 U.S. at 828-29.

                                           – 13 –                                        2731
order to best coordinate a police response.24 Under the circumstances of this case, we
agree that this initial portion was not testimonial.
              In the alternative, Gomez argues that, even if C.H.’s statements made
during the admitted portion of the 911 call were not testimonial and were therefore
admissible under the confrontation clause of the federal constitution, the confrontation
clause of the Alaska Constitution should be construed more broadly to preclude the
statements because the State failed to show that C.H. was unavailable.25 But this
argument is not well-developed, and, in any event, Gomez never raised this issue in the
trial court. As a result, the State was not on notice of the need to detail the efforts it had
made to secure C.H.’s presence, and the trial court did not make any relevant rulings.
Indeed, Gomez acknowledges that “the extent to which the State attempted to secure
C.H.’s presence at trial is unclear” from the record. For these reasons, Gomez has failed
to preserve this claim for our review.26




   24
        See id. at 827 (acknowledging that while “one might call 911 to provide a narrative
report of a crime absent any imminent danger,” at least the initial interrogation that occurs
as part of the 911 call “is ordinarily not designed primarily to establish or prove some past
fact, but to describe current circumstances requiring police assistance” (emphasis in
original)).
   25
       See 6 Wayne R. LaFave, Criminal Procedure § 24.4(a), at 513-14 (4th ed. 2015)
(noting that the Supreme Court has interpreted the confrontation clause of the Sixth
Amendment to bar only the admission of testimonial hearsay and explaining that “[w]here
nontestimonial hearsay is at issue, it is wholly consistent with the Framers’ design to afford
the States flexibility in their development of hearsay law” (quoting Crawford v. Washington,
541 U.S. 36, 68 (2004))).
   26
        See Berezyuk v. State, 282 P.3d 386, 401 (Alaska App. 2012).

                                           – 14 –                                        2731
      Why we conclude that C.H.’s statements to Officer Mills were testimonial
             Gomez next challenges the admission of the statements that C.H. made to
Officer Mills after Mills arrived on the scene. Gomez argues that these statements were
testimonial because they did not relate to a present threat or ongoing emergency.
             When Mills arrived on scene, she noted that several officers were already
outside of Gomez’s downstairs apartment and proceeded upstairs to speak with C.H.
After confirming C.H.’s identity, Officer Mills asked, “[C]an you give me a description
of what happened?” C.H. told Mills that “the guys downstairs” had invited her over to
drink and “Eric” had held a knife to her neck and “was trying to rape me.” C.H. stated
that “Salvador came in and was like, ‘what the fuck are you doing?’” before giving C.H.
a “chance to get away.” Mills then asked, “Did you actually get injured anywhere?”
C.H. responded, “I don’t know, he held it to my neck, and I just told him to take what he
wanted because I was scared.” Just as Mills started talking with C.H., she briefly stepped
out into the hallway and saw the other officers detaining a man downstairs.
             Having reviewed the record, we agree with Gomez that the statements and
actions of Mills and C.H., and the circumstances surrounding their conversation,
objectively demonstrate that the primary purpose of this conversation was to establish
past events, not to resolve an ongoing emergency — and that the statements were
therefore testimonial.
             When Mills first encountered C.H., C.H. was in a position of relative safety,
behind a closed door in another apartment on a different floor of the building. Nothing
indicated that C.H. required immediate medical assistance. And in contrast to C.H.’s
statement on the 911 call that Gomez was presently “pulling a knife out on everybody,”
Officer Mills and C.H. spoke at a remove about events that had already occurred. In
Hammon, the Supreme Court held that similar on-scene statements were testimonial in



                                          – 15 –                                     2731
part because the interrogation was conducted in a separate room, away from the alleged
perpetrator, and the purpose of the interrogation was to investigate a possible crime.27
              Indeed, in the trial court, the prosecutor acknowledged that by the time
Mills arrived, the situation had been somewhat “diffused” and that the admission of
C.H.’s statements to Mills presented a “closer question” than admission of the initial
portion of the 911 call since the police had effectively secured the scene by then.
              However, the State maintains that C.H.’s statements to Mills were non-
testimonial for several reasons.
              First, the State asserts that C.H. informed Mills which man had attacked her
and that he had a knife — information that was necessary for the police to assess the risk
of ongoing danger to the police and to the public. But C.H. had already reported in her
911 call that the suspect had a knife, and she had provided his name, a description of his
clothing, and his location. In particular, in a later portion of the 911 call that was not
played for the jury (but that the judge listened to in ruling on the admissibility of C.H.’s
statement), C.H. identified the suspect as “Eric” and the person who had helped her
escape as “Salvador.”
              Thus, according to two police reports submitted by the prosecutor to the
court (and referred to by the prosecutor at the pretrial hearing), the responding officers
knew the names of the individuals involved before Mills arrived on scene. In particular,
Officer Mills wrote in her police report that, while she was en route to the scene,
“dispatch advised . . . [that] the suspect was still believed to have been in #1,” the
downstairs apartment, and “[t]he suspect was named as ERIC.” Thus, contrary to the




   27
        See Davis, 547 U.S. at 830 (discussing the facts of Hammon v. Indiana).

                                          – 16 –                                       2731
State’s assertion, this is not a case in which the police did not know who the perpetrator
was or where he was located.28
              Second, the State notes that when Mills arrived, Gomez had not yet been
apprehended. But Gomez was reported to be in Apartment #1, and Mills saw multiple
officers outside that door. Mills reported that, upon seeing these officers, she proceeded
to Apartment #4 to speak with C.H. Once there, she asked no questions aimed at
determining whether Gomez had left his apartment — and early in her conversation with
C.H., she saw a man being detained outside the downstairs apartment. The State does
not explain how Mills’s questions to C.H. were directed at remedying any theoretical
concern that Gomez would initiate a struggle or attempt to flee.
              And even if there was some uncertainty about whether Gomez had been
detained, as the Supreme Court stated in Bryant, an emergency is not necessarily
“ongoing in every place or even just surrounding the victim for the entire time that the
perpetrator of a violent crime is on the loose.”29 Here, like the complaining witness in
Hammon, C.H. was being questioned in a different location than the suspect by an officer
seeking to establish the facts of what had happened. The objective circumstances
indicated that the emergency surrounding C.H. had abated and that the primary purpose
of Mills’s interview with C.H. “was to investigate a possible crime” and obtain a
“narrative of past events.”30

   28
       See id. at 832 (“But in cases like this one, where [the victim’s] statements were neither
a cry for help nor the provision of information enabling officers immediately to end a
threatening situation, the fact that they were given at an alleged crime scene and were ‘initial
inquiries’ is immaterial.”).
   29
        Michigan v. Bryant, 562 U.S. 344, 365 (2011).
   30
      Davis, 547 U.S. at 830-32. Cf. Springer v. State, 2011 WL 676157, at *6 (Alaska
App. Feb. 23, 2011) (unpublished) (holding that statements made to a police officer on the
                                                                            (continued...)

                                            – 17 –                                         2731
              Finally, the State argues that it was possible that C.H. had been injured. In
Anderson, an officer asked questions “directed toward ascertaining the nature and extent
of [the victim’s] injuries” after arriving on scene and hearing the victim state he was hurt
and having difficulty breathing.31 We concluded that the victim’s responses were non-
testimonial, noting that, when the officer arrived on scene, she knew only that someone
was hurt and needed help, but did not know a crime had been committed.32
              Here, by contrast, C.H. reported that a man had tried to rape her at
knifepoint, and that she had been able to flee to another apartment. When Mills spoke
with C.H., C.H. told her she did not know whether she was injured and showed no
outward signs of serious injury.33



   30
       (...continued)
scene were non-testimonial when the officer’s “questions dealt almost exclusively with
(1) discovering the extent of [the victim’s] need for medical assistance, (2) eliciting
information that the officers would need to identify and locate the man who had just
assaulted [the victim], and (3) finding out whether this man was armed”).
   31
        Anderson v. State, 163 P.3d 1000, 1004-05 (Alaska App. 2007).
   32
       Id. at 1004; see also Luch v. State, 413 P.3d 1224, 1234-35 (Alaska App. 2018)
(holding that statements were non-testimonial when the victim had suffered two gunshot
wounds and the questions and answers were relevant to sort out the ongoing emergency and
to communicate the nature of the victim’s injuries).
   33
        Officer Mills noted in her police report that C.H. “had a straight thin, red line across
her neck about two inches long.” But Mills also noted that “there was no blood,” and she did
not mention any other observable injuries.
        After speaking with C.H., Mills took her to a multidisciplinary center, where C.H. was
initially reluctant to undergo a sexual assault examination. At one point, C.H. left but
ultimately returned and completed the examination. The examining nurse observed a bruise
on C.H.’s neck and bruises on her forearms, some of which C.H. reported had not been there
prior to that night and one of which C.H. identified as pre-dating the incident involving
Gomez.

                                            – 18 –                                         2731
              As the proponent of the evidence, the State bore the burden of establishing
that C.H.’s statements were non-testimonial.34 We conclude that the State did not meet
this burden. More specifically, we hold that, taken as a whole, the circumstances of the
conversation between Mills and C.H. indicate that its primary purpose was to establish
past events, not to respond to an ongoing emergency.35




   34
        See United States v. Duron-Caldera, 737 F.3d 988, 993 (5th Cir. 2013)
(“Significantly, the government bears the burden of defeating a properly raised Confrontation
Clause objection by establishing that its evidence is nontestimonial.” (internal quotations and
alteration omitted)); State v. Alers, 123 A.3d 825, 830 (Vt. 2005) (“The State, as the party
seeking to introduce the out-of-court statement into evidence, bears the burden of showing
that proffered statements are nontestimonial.”); see also Frye v. United States, 86 A.3d 568,
571 (D.C. 2014); State v. Koslowski, 209 P.3d 479, 483 n.3 (Wash. 2009) (en banc). Cf.
Bentley v. State, 706 P.2d 1193, 1197 n.2 (Alaska App. 1985) (noting that the burden of
proving the declarant’s unavailability was “on the prosecution as the proponent of the
recorded evidence”).
   35
        See, e.g., Commonwealth v. Rand, 170 N.E.3d 324, 337-38 (Mass. 2021) (holding that
statements made by victim to police officer on scene were testimonial because, even though
suspect was still at large, ongoing emergency had dissipated and victim was in company of
police officer); Legree v. State, 812 S.E.2d 68, 71 (Ga. App. 2018) (concluding that a
victim’s statements to police officer after the defendant and the victim had been separated
and the defendant posed no apparent threat were testimonial); Commonwealth v. Wilson, 113
N.E.3d 902, 914 (Mass. App. 2018) (holding that statements made by the victim to a police
officer on the scene were testimonial because “‘[n]othing in the record indicate[d] that [the
officer’s] questioning . . . was designed to secure the scene’ or to ‘inquir[e] about any
medical needs’” (quoting Commonwealth v. Gonsalves, 833 N.E.2d 549 (2005) (alterations
in original))); Alers, 123 A.3d at 830-31 (holding that statements by victim were testimonial
when there were several officers already on scene and the victim was not suffering from any
physical injuries); Koslowski, 209 P.3d at 490 (holding that victim’s statements were
testimonial when, by the time the officer arrived and spoke to the victim, there was no
ongoing emergency or current crime in progress).

                                            – 19 –                                        2731
               We therefore conclude that the statements to Mills were testimonial and
that, because C.H. did not testify at trial and Gomez had no prior opportunity to cross-
examine C.H., their admission violated Gomez’s right to confrontation.36


        Why we conclude that the erroneous admission of C.H.’s statements to
        Officer Mills was not harmless beyond a reasonable doubt
               The admission of C.H.’s statements to Officer Mills violated Gomez’s right
to confrontation and was therefore an error of constitutional magnitude. Accordingly,
to secure an affirmance of Gomez’s conviction, the State must establish that the error was
harmless beyond a reasonable doubt.37 The State does not argue that any error in
admitting one or both of the statements is harmless beyond a reasonable doubt. And
having reviewed the record, we conclude that the State cannot meet this burden.
               As we noted earlier, none of the individuals present in the apartment at the
time of the incident testified at trial. Thus, the State’s case relied primarily on C.H.’s two
recorded statements, as well as on Gomez’s statements to Detective Torres. And Gomez
attacked the reliability of his own statements by challenging Torres’s interrogation style
and noting the different forms of Spanish each person spoke.
               Although the contents of C.H.’s two statements were similar, the trial court
expressly found that the admitted excerpt of C.H.’s statements to Mills was not
cumulative to the admitted excerpt of her statements to the 911 dispatcher. The court
noted that, in the portions of the statements played at trial, C.H. only named the suspect
and identified who did what (i.e., Gomez or Salvador) in her statements to Mills. Indeed,


   36
        Crawford v. Washington, 541 U.S. 36, 68-69 (2004) (“Where testimonial statements
are at issue, the only indicium of reliability sufficient to satisfy constitutional demands is the
one the Constitution actually prescribes: confrontation.”).
   37
        Smith v. State, 81 P.3d 304, 309-10 (Alaska App. 2003).

                                             – 20 –                                         2731
for this same reason, the court found that C.H.’s statements to Mills were prejudicial —
though not unduly so for purposes of the balancing test under Evidence Rule 403.
              Moreover, Gomez’s primary strategy at trial was to attack C.H.’s
credibility. Gomez presented evidence that C.H. spoke with his defense team after the
incident and explained that she did not want him to be prosecuted, did not want to
cooperate with the proceedings, and sometimes struggled to discern reality due to her
bipolar disorder — for which she had not been taking her medication at the time of the
incident. Gomez also established that C.H. had previously been charged with making
a false report and presented evidence suggesting that she made a prior false sexual
assault allegation. (Indeed, during deliberations, the jury asked to listen to a playback
of an audio exhibit of the defense investigator’s interview with C.H. in the unrelated case
against her alleged prior assailant in which she was deemed a favorable witness.) And
in closing argument, Gomez argued that C.H. had fabricated the accusation of sexual
assault against Gomez in order to avoid punishment for her own probation violation.
              Given that C.H.’s credibility was a central issue in the case, the
consistencies that did exist in the substantive content between her 911 call and her
statements to Mills would almost certainly have bolstered C.H.’s credibility in the eyes
of the jury — and weakened Gomez’s defense that he did not fully understand Torres’s
line of questioning.
              For these reasons, we conclude that the error in admitting C.H.’s on-scene
statements to Mills was not harmless beyond a reasonable doubt, and we must therefore
reverse Gomez’s conviction.




                                          – 21 –                                      2731
        Why we conclude that there was sufficient evidence to support Gomez’s
        conviction
              Gomez raises two additional claims.           First, Gomez argues that the
prosecutor made comments during cross-examination of the defense investigator and
during closing arguments that improperly shifted the State’s burden of proof to the
defense. Second, Gomez argues that the State presented insufficient evidence that he
intended to penetrate C.H., as required to support his conviction for attempted first-
degree sexual assault.38
              Because we are reversing Gomez’s conviction on confrontation clause
grounds, and Gomez is entitled to a new trial, we need not address Gomez’s first claim.
However, we must address Gomez’s second claim because, if Gomez is correct that there
was insufficient evidence to support his conviction, then the prohibition on double
jeopardy would bar the State from retrying Gomez.39
              In evaluating the sufficiency of the evidence to support a conviction, we are
required to view the evidence — and all reasonable inferences to be drawn from that




   38
       To establish that Gomez committed attempted first-degree sexual assault, the State
was required to prove that Gomez intended to engage in sexual penetration with C.H. without
her consent, that he recklessly disregarded her lack of consent, and that he took a substantial
step toward engaging in sexual penetration with C.H. See AS 11.41.410 & AS 11.31.100;
see also AS 11.41.470(10) (defining “without consent”); Reynolds v. State, 664 P.2d 621,
625 (Alaska App. 1983) (recognizing that, to establish a violation of AS 11.41.410, the State
must prove that the defendant knowingly engaged in sexual penetration and recklessly
disregarded the alleged victim’s lack of consent).
   39
       See Burks v. United States, 437 U.S. 1, 11 (1978) (“The Double Jeopardy Clause
forbids a second trial for the purpose of affording the prosecution another opportunity to
supply evidence which it failed to muster in the first proceeding.”).

                                            – 22 –                                        2731
evidence — in the light most favorable to the jury’s verdict.40 Viewing the evidence in
that light, we conclude that the evidence was sufficient to permit a reasonable juror to
find Gomez guilty beyond a reasonable doubt.41 We accordingly reject Gomez’s
challenge to the sufficiency of the evidence to support his conviction.


        Conclusion
              The judgment of the superior court is REVERSED. This case is remanded
for a new trial.




   40
       Augustine v. State, 355 P.3d 573, 590 (Alaska App. 2015); see also Jackson v.
Virginia, 443 U.S. 307, 319 (1979).
   41
        See Iyapana v. State, 284 P.3d 841, 848-49 (Alaska App. 2012).

                                         – 23 –                                    2731